Citation Nr: 0028031	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1951.  He died on October [redacted], 1998.  The 
appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1998 by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Des Moines, Iowa, which denied 
entitlement to service connection for the cause of the 
veteran's death, denied entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, denied entitlement and 
denied entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.  The appellant 
entered notice of disagreement in November 1998, a statement 
of the case was issued in December 1998, and a transcript of 
personal hearing in January 1999 was received as a 
substantive appeal.





FINDINGS OF FACT

1.  The veteran died on October [redacted], 1998; his death 
certificate lists the immediate cause of death as nosocomial 
pneumonia, probably aspiration, due to or as a consequence of 
urinary tract infection, due to or as a consequence of 
vascular organic brain syndrome, due to or as a consequence 
of cerebrovascular accident, right hemiparesis; the death 
certificate listed seizure disorder, diabetes, coronary 
artery disease, and hypertension as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death. 

2.  At the veteran's death, service connection had been 
established for:  post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling; and healed scars of the calf 
of the left leg, and the cheek, rated as noncompensably 
disabling. 

3.  There is medical evidence that suggests a nexus between 
the veteran's fatal disorders and his service-connected PTSD. 


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claim for service connection for the cause of 
death must be supported by evidence to establish that the 
claim is well grounded.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The truthfulness of evidence for the purpose of 
determining whether the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded will be presumed, as required by Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), and King v. Brown, 
5 Vet. App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.

The appellant, who is the widow of the veteran, contends that 
service connection is warranted for the cause of the 
veteran's death.  She contends that the veteran's PTSD 
required him to take heavy doses of medication, which 
immobilized him to the point he was unable to clear his 
lungs, which helped cause pneumonia.  
The Certificate of Death reflects that the veteran died on 
October [redacted], 1998 at the age of 72 as a result of nosocomial 
pneumonia, probably aspiration, due to or as a consequence of 
urinary tract infection, due to or as a consequence of 
vascular organic brain syndrome, due to or as a consequence 
of cerebrovascular accident, right hemiparesis.  The 
Certificate of Death also listed seizure disorder, diabetes, 
coronary artery disease, and hypertension as other 
significant conditions contributing to the veteran's death 
but not resulting in the underlying cause of death. 

At the veteran's death, service connection had been 
established for PTSD, rated as 70 percent disabling, and 
healed scars of the calf of the left leg, and the cheek, 
rated as noncompensably disabling. 

The record shows that the veteran had a history of numerous 
admissions to the VA medical center for medical problems, and 
that the first psychiatric admission was in April 1998.  The 
numerous significant medical problems included multiple 
cerebral vascular accidents with right hemiparesis, chronic 
abdominal right upper quadrant pain, hypertension, coronary 
artery disease with status post coronary artery bypass graft 
and stent placement, non-insulin-dependent diabetes mellitus, 
and seizure disorder.  During the psychiatric admission in 
April and May 1998, the veteran was anxious, fatigued, and 
depressed, and was given anti-depressant and anti-anxiety 
medications.  

There is no evidence that the veteran's nosocomial pneumonia, 
urinary tract infection, vascular organic brain syndrome, 
cerebrovascular accident, seizure disorder, diabetes, 
coronary artery disease, or hypertension developed during 
service or within a year of service separation.  A VA 
examination in June 1952 found none of these disorders.  
There is thus no basis for linking any of the disorders to 
the veteran's service by means of the presumption provisions 
of 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  There is also no medical evidence otherwise 
showing any continuity of pertinent symptomatology to suggest 
a link between any of the conditions involved with the 
veteran's death and his military service.

However, there is medical evidence of that suggests a 
possible nexus between the   veteran's fatal medical problems 
and his service-connected PTSD.  In this regard, the Board 
notes the record includes a January 1999 medical opinion by a 
VA adult nurse practitioner, which includes the following 
opinions: the veteran's PTSD complicated his treatment and 
increased his morbidity and mortality risks; PTSD often made 
the veteran highly resistant to complying with his treatment 
plan; PTSD impeded the veteran's nutritional intake and 
mobility and affected his will to live; and that PTSD, and 
treatment for PTSD, "increased his risk of contracting 
medical problems, and the seriousness of such." 

The Board notes that, in Goss v. Brown, 9 Vet. App. 109, 113 
(1996), the Court found a treating nurse's statement may be 
enough to well ground claim where the nurse participated in 
the treatment of the veteran for symptoms of frostbite.  In 
this appellant's case, however, there is no evidence that the 
VA nurse practitioner who offered the January 1999 statement 
participated in the veteran's treatment.  Even if he did, 
arguably, the veteran's multiple contributing terminal 
conditions involve much more medical complexity and expertise 
than is required to relate (for well-groundedness purposes) a 
single current disability to frostbite in service.  However, 
in this case, the opinion was provided by a VA nurse 
practitioner, who has more training that a registered nurse, 
to include in diagnosing and treating diseases.  It is the 
Board's judgment that a nurse practitioner who has reviewed 
the claims file is competent to provide a nexus opinion.  The 
question remains whether the medical statement does in fact 
provide such a nexus.

The nurse practitioner opined that the veteran's "death was 
the result of an acute medical problem."  The statement is 
only to the effect that the veteran's PTSD "complicated" 
his treatment, or "increased his risk of contracting medical 
problems, and the seriousness of" unspecified medical 
problems.  Arguably, this demonstrates only a casual 
relationship between the veteran's service-connected PTSD and 
his terminal disorders rather than a causal link.  In order 
to constitute the contributory cause of death it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c).  However, the 
Board finds that the statement at least suggests that the 
veteran's PTSD aided or lent assistance to the production of 
death.  Moreover, while the death certificate does not 
mention PTSD, there is a medical note associated with the 
terminal hospital records that indicates that, upon 
admission, the veteran was lethargic and a psychiatric 
exacerbation was suspected at that time.  The final hospital 
summary is consistent with the death certificate in that it 
indicates that the veteran died of complications of  
pneumonia, but it is the Board's judgment that the opinion 
provided by the VA adult nurse practitioner, particularly 
when coupled with the suspicion of a psychiatric exacerbation 
upon admission to the terminal hospitalization, constitutes 
competent evidence sufficient to well ground the claim for 
service connection for the cause of the veteran's death.

 
ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded; the appeal is granted to 
this extent only.


                                                           
REMAND

The RO found that the appellant's claim of service connection 
for the cause of the veteran's death was not well grounded.  
In view of the Board's decision finding that the claim is 
well grounded, the case must be remanded to the RO for 
adjudication of the claim on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993)
 
Once the claimant has established he or she has a well 
grounded claim, VA must assist the claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).  In 
this regard, the Board finds that an additional factual 
development is required.  The RO should advise the appellant 
of the evidence she must submit to prove her claim for 
service connection for the cause of the veteran's death.  The 
RO should also obtain an opinion from a VA internist and 
psychiatrist addressing the question of whether the veteran's 
PTSD contributed substantially or materially to his death. 

Also, in light of the Board's decision finding the 
appellant's claim for service connection for the cause of the 
veteran's death well grounded, the Board must defer appellate 
review of the remaining claims of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318, and Survivors' and 
Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35.

As to the claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318, the RO should note that the Court has outlined that, 
under the umbrella of a general 38 U.S.C.A. § 1318 DIC claim, 
a VA claimant may receive DIC under any one of the three 
following theories: (1) If the veteran was in actual receipt 
of compensation at a total disability rating for 10 
consecutive years preceding death; (2) if the veteran would 
have been entitled to receive such compensation but for CUE 
in previous final RO decisions and certain previous final BVA 
decisions; or (3) if, on consideration of the evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then applicable, the veteran hypothetically 
would have been entitled to receive a total disability rating 
for at least the 10 years immediately preceding the veteran's 
death.  Cole v. West, 13 Vet. App. 268 (1999); cf. Marso v. 
West, 13 Vet. App. 260, 267 (1999). 
 
A final rule effective January 21, 2000, amended 38 C.F.R. 
§ 3.22 to make it clear that, in order to be entitled to DIC 
under the provisions of 38 U.S.C.A. § 1318, the evidence must 
show that at the time of death the veteran was receiving, or 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  65 FR 3388 (January 21, 2000).  As the appellant 
filed her claim for DIC in November 1998, however, the 
regulation 38 C.F.R. § 3.22 in effect at that time must be 
considered.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (generally, when a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO must obtain opinions form a VA 
internist and psychiatrist addressing the 
question of whether it is at least as 
likely as not that the veteran's PTSD 
contributed substantially or materially 
to his death; that is, that it combined 
to cause death or aided or lent 
assistance to the production of death.  
The claims file must be made available to 
both physicians. 

2.  Thereafter, the RO should adjudicate 
the issue of service connection for the 
cause of the veteran's death on the 
merits, and readjudicate the issues of 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318, and Survivors' and 
Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  If any part of 
the decision remains unfavorable to the 
appellant, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
provide them with an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant is free to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

